Exhibit 10.5
RECEIVABLES ASSIGNMENT AND ASSUMPTION AGREEMENT
THIS RECEIVABLES ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement” or this
“Assignment and Assumption Agreement”), dated and effective as of March 5, 2010
, is entered into by and between CENTERLINE HOLDING COMPANY, a Delaware
statutory trust (“CHC”), CENTERLINE CAPITAL GROUP INC., a Delaware corporation
(“CCG”), CENTERLINE AFFORDABLE HOUSING ADVISORS LLC, a Delaware limited
liability company (“CAHA”), CENTERLINE GUARANTEED MANAGER LLC, a Delaware
limited liability company (“Guaranteed Manager”), each of the entities listed on
Schedule A under the heading Credit Enhanced Fund General Partner (each a
“Credit Enhanced Fund General Partner”, and collectively the “Credit Enhanced
Fund General Partners”), each of the entities listed on Schedule A under the
heading Credit Enhanced Partnership General Partner (each a “Credit Enhanced
Partnership General Partner”, and collectively the “Credit Enhanced Partnership
General Partners”), each of the entities listed on Schedule B under the heading
Special Limited Partner (each a “Special Limited Partner”, and collectively the
“Special Limited Partners” and, together with CHC, CCG, CAHA, Guaranteed
Manager, the Credit Enhanced Fund General Partners and the Credit Enhanced
Partnership General Partners, the “Assignors”) and CENTERLINE FINANCIAL HOLDINGS
LLC (“CFin Holdings” or “Assignee” ).
W I T N E S S E T H :
WHEREAS, Guaranteed Manager is the manager of each of the respective Credit
Enhanced Fund General Partners and of each of the Special Limited Partners
except for RCC Credit Enhanced SLP LP - Series A, a Delaware limited
partnership, of which RCC Credit Enhanced Asset Managers LLC-Series A, a
Delaware limited liability company (and a Credit Enhanced Fund General Partner),
is the general partner;
WHEREAS, each Credit Enhanced Fund General Partner is (i) the general partner of
the respective limited partnership listed on Schedule A in the same row as that
Credit Enhanced Fund General Partner under the heading Credit Enhanced Fund
(each, a “Credit Enhanced Fund” and collectively, the “Credit Enhanced Funds”);
(ii) the managing member of the respective Credit Enhanced Partnership General
Partner listed on Schedule A in the same row as that Credit Enhanced Fund
General Partner under the heading Credit Enhanced Partnership General Partner
(each a “Credit Enhanced Partnership General Partner” and collectively, the
“Credit Enhanced Partnership General Partners”), and each such Credit Enhanced
Partnership General Partner is the general partner of the respective limited
partnership listed on Schedule A in the same row as that Credit Enhanced
Partnership General Partner under the heading Credit Enhanced Partnership (each
a “Credit Enhanced Partnership” and collectively, the “Credit Enhanced
Partnerships”);
WHEREAS, CAHA is the sole member of Guaranteed Manager and CCG is the sole
member of CAHA;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, pursuant to that certain Master Novation Stabilization, Assignment,
Allocation, Servicing and Asset Management Agreement, dated as of even date
hereof (the “Master Agreement”) by and among CHC, CCG, CAHA, Guaranteed Manager,
CFin Holdings, Centerline Mortgage Capital Inc., a Delaware corporation, and
Natixis Financial Products Inc., a Delaware corporation (“Natixis”), CFin
Holdings has among other things agreed to cause to be advanced to the Credit
Enhanced Funds amounts necessary to cause Stabilization to occur with respect to
certain Properties, and in consideration of such obligation, Assignors will
transfer, assign and convey (“Transfer”) to CFin Holdings the Receivables
defined in Section 1 below;
WHEREAS, each of the Assignors believes that making the Transfers contained
herein is in the best interests of the Assignors and each of the Credit Enhanced
Funds, Credit Enhanced Partnerships and Credit Enhanced Local Partnerships, in
which the Assignors hold a direct or indirect interest:
NOW, THEREFORE, it is hereby agreed as follows:
Section 1. Transfers of Receivables. Subject to the other terms of this
Agreement, for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the respective Assignors hereby Transfer to CFin
Holdings all right, title, claim and interest of the respective Assignors in and
to the following, whether presently owed and/or accrued or owed or accrued in
the future (such rights being, collectively, the “Receivables”):
(a) the Fee Rights;
(b) the Loan Receivables;
(c) the agreements and other contractual rights and interests that give rise to
or create the Fee Rights and Loan Receivables; and
(d) all other rights and assets set forth in Exhibit 4.3 to the Master
Agreement.
It is expressly acknowledged by the parties hereto that
(i) CFin Holdings is not assuming any liabilities of any Assignor with respect
to the Receivables by virtue of acceptance of the Transfer of Receivables
contained herein;
(ii) each Assignor agrees that it will not cause or permit any Receivable, or
any agreement, instrument or interest that gives rise, or could give rise, to a
Receivable, to be converted into an equity interest (however designated); and
(iii) the Transfers of the Receivables to CFin Holdings are intended to be
absolute transfers, assignments and conveyances in exchange for the
consideration provided by CFin Holdings under this Agreement and the other
Restructuring Documents, and not merely a collateral grant. However, if for any
reason the Transfer of the Receivables to CFin Holdings is deemed not to be an

 

2



--------------------------------------------------------------------------------



 



absolute transfer, assignment and conveyance, then the Assignors hereby grant a
security interest on the Receivables (and proceeds thereof) in favor of CFin
Holdings to secure their obligations to CFin Holdings under this Agreement.
Section 2. Directions to Constituent Parties.
(a) Guaranteed Manager shall cause the respective Credit Enhanced Fund to pay
the Asset Management Fees, Disposition Fees and other Fee Rights to CFin
Holdings and to repay the Loan Receivables as and when such Asset Management
Fees, Disposition Fees and other Fee Rights or Loan Receivables may become
payable under the terms of the respective Credit Enhanced Partnership Agreement.
The Assignors make no representation as to whether the Credit Enhanced Funds
will have sufficient assets to pay the Asset Management Fees and Disposition
Fees or the Loan Receivables, either when due or at any other time.
(b) The Assignors shall direct all payors with respect to the Receivables to
remit all payments with respect to the Receivables directly to the Operating
Account unless otherwise directed by Natixis (and any payments made by any payor
to any other account, or in any other manner, shall not discharge any
obligations of such payor in respect of such Receivables), and each Assignor
hereby agrees that to the extent it is a payor with respect to any Receivable,
it shall remit all payments thereon to the Operating Account.
(c) If any Assignor or any Credit Enhanced Fund receives any amount with respect
to a Receivable, it shall immediately remit such amount to the Operating
Account.
(d) Each of the Credit Enhanced Funds and Credit Enhanced Fund General Partners,
by executing this Agreement acknowledge such directions.
Section 3. No Other Encumbrances of Membership Interest. The Assignors hereby
jointly and severally covenant and warrant to CFin Holdings that (a) the
Assignors have not executed any prior transfer, assignment, conveyance or pledge
which is still valid of any Assignor’s interest in the Receivables, (b) each
Assignor has full right and authority to make this Agreement, (c) this Agreement
is enforceable against each Assignor and (d) each Assignor will not transfer,
sell, convey or make any additional assignment of the Receivables (other than
pursuant to this Agreement or pursuant to any pledge given to CFin Holdings or
Natixis in connection with their obligations to the Credit Enhanced
Partnerships).
Section 4. Representations And Warranties of Assignor. The Assignors hereby
jointly and severally, represent and warrant to CFin Holdings that as of the
date hereof:
(a) The rights and interests being conveyed hereunder constitute valid and
existing rights and interests of the Assignors, and each Assignor has full legal
title to, and has not designated to any other Person, the right to receive
payment with respect to any right or interest it purports to Transfer hereunder.

 

3



--------------------------------------------------------------------------------



 



(b) Each Assignor’s respective Organizational Documents are in full force and
effect and constitute the valid, legal and binding obligations of the respective
parties thereto. There are no defaults currently existing under the Assignors’
corporate, organizational or company governance documents and agreements and no
events exist which, with the giving of notice or passage of time or both, would
constitute defaults under such documents or agreements.
(c) Each Assignor has been duly formed and is in good standing in the State of
Delaware and in each jurisdiction in which it is required to be in good
standing; all necessary certificates, and all amendments thereto, have been duly
recorded in the proper public records, and no state of facts now exists with
respect to the Assignors that does not conform to the applicable certificates.
(d) Guaranteed Manager will not, by reason of entering into this Agreement,
cease to be the manager of the Credit Enhanced Funds, the Local General Partners
or the Special Limited Partners.
(e) The Master Agreement provides a direct and tangible benefit to the
Assignors.
(f) The Receivables as of the date hereof are as set forth on Exhibit 4.3 of the
Master Agreement.
Section 5. Covenants of Assignor Irrespective of Default. From and after the
date of this Agreement, the Assignors hereby covenant and warrant that:
(a) The Assignors will not, with respect to the Credit Enhanced Funds, without
the prior written consent of CFin Holdings and Natixis or unless otherwise
permitted herein, take any action that could subordinate the present rights of
Assignors to receive payments of the Asset Management Fees and Disposition Fees
or Loan Receivables to any other rights of third parties.
(b) The Assignors will not, without the prior written consent of CFin Holdings
and Natixis, sell, transfer by gift, or otherwise alienate or dispose of any
part of any Assignor’s interest in the Credit Enhanced Entities.
(c) The Assignors will not, without the prior written consent of CFin Holdings
and Natixis, amend, modify, or rescind any Organizational Documents or waive any
rights thereunder, except those which are not material in nature and do not and
will not, in the future, affect in any manner, the rights of CFin Holdings
hereunder.
(d) The Assignors will not, without the prior written consent of CFin Holdings
and Natixis, take or consent to any action which could result in a sale,
encumbrance or hypothecation of any or all of the Receivables that are the
subject of the Transfers hereunder.

 

4



--------------------------------------------------------------------------------



 



(e) The Assignors will, immediately after obtaining knowledge thereof, give
written notice to CFin Holdings in the event of any default under any
Organizational Documents by any party thereto.
(f) No Assignor shall, nor shall it permit any of its Subsidiaries to, cause any
payment or distribution in respect of any equity interest in any Centerline
Controlled Entity (other than any Credit Enhanced Partnership) to be made to any
Person unless such payment or distribution is made to CFin Holdings.
Section 6. No Conflicting Agreements. The Assignors hereby covenant and warrant
to CFin Holdings that this Agreement does not and will not constitute a default
by the Assignors or any of the Credit Enhanced Entities under the Organizational
Documents or any mortgage, deed of trust, security agreement, loan agreement, or
other contract or agreement to which the Assignors or any of the Credit Enhanced
Entities are a party.
Section 7. Binding Effect of Agreement. This Agreement will remain in full force
and effect so long as the Credit Enhanced Funds are in existence and each Credit
Enhanced Fund General Partner is the general partner of the respective Credit
Enhanced Fund or any Receivables remain payable, and will bind and benefit the
successors and permitted assigns of the Assignors and CFin Holdings. In any
event this Agreement shall not terminate prior to the Full Distribution Date.
CFin Holdings may at any time assign or otherwise transfer, in whole or in part,
any interest it may have hereunder including (without limitation) pursuant to
the Security Agreement and, in connection with any enforcement of rights under
the Security Agreement, the Administrative Agent shall have the right to cause
CFin Holdings’ rights hereunder to be transferred to any person or entity
selected by the Administrative Agent, all without notice to or consent by any
Assignor. No Credit Enhanced Fund General Partner shall transfer or assign its
interest in the respective Credit Enhanced Fund, nor shall Guaranteed Manager
transfer or assign its interest in the Credit Enhanced Partnership General
Partner, without the prior written consent of CFin Holdings, which may be
conditioned upon such assignee’s or transferee’s assumption in writing of each
Assignor’s interests, rights and obligations in and under this Agreement.
Nothing contained herein shall prohibit any party from assigning their rights,
other than their rights in connection with the Receivables, as collateral
security for a loan to such party or its Affiliates.
Section 8. Remedies.
(a) The rights, powers and remedies given to CFin Holdings by this Agreement
will be in addition to all rights, powers and remedies given to CFin Holdings by
virtue of any statute or rule of law.
(b) No act done or omitted by CFin Holdings pursuant to the rights and powers
granted to it by this Agreement will be deemed a waiver by CFin Holdings of its
rights and powers pursuant to any instrument executed in connection with this
Agreement and is made and accepted without any prejudice to any of the rights
and powers possessed by CFin Holdings with regard to the terms of any such
instruments executed in connection therewith.

 

5



--------------------------------------------------------------------------------



 



Section 9. No Petition. Each Assignor hereby agrees (which agreement shall be
binding upon its successors, assigns and participants) that, notwithstanding any
other provision of this Agreement to the contrary, it shall not, prior to the
date that is one year and one day (or, if longer, one day longer than any
applicable preference period then in effect) after the Full Distribution Date,
institute against, or join any other Person in instituting against, CFin
Holdings, any bankruptcy, reorganization, arrangement, insolvency, moratorium or
liquidation proceedings, or other proceedings under U.S. federal or state
bankruptcy or similar laws. Nothing in this Section 9 shall preclude, or be
deemed to stop, such party (i) from taking any action prior to the expiration of
the aforementioned period in (A) any case or proceeding voluntarily filed or
commenced by CFin Holdings or (B) any involuntary insolvency proceeding filed or
commenced by a Person other than such party or any of its Affiliates or
(ii) from commencing against CFin Holdings or any of its properties any legal
action which is not a bankruptcy, reorganization, arrangement, insolvency,
moratorium or liquidation proceeding.
Each Assignor agrees that the terms of this Section 9 are for the benefit of the
Administrative Agent and the Lender (and their respective successors, assigns
and participants) under the Credit Agreement, and shall be directly enforceable
by the Administrative Agent (on behalf of itself and the Lender and their
respective successors, assigns and participants), including, without limitation,
by injunctive relief and other specific performance, as if such Persons were
direct parties hereto.
CFin Holdings agrees that it shall not, after the date hereof, become party to
any agreement that does not include “non-petition” provisions therein that are
substantively the same as the provisions set forth above in this Section 9 (and
shall not amend or eliminate any “non-petition” provisions in any agreement to
which it is party).
The provisions of this Section 9 shall survive termination of this Agreement.
Section 10. 1Third Party Beneficiary. Notwithstanding anything herein to the
contrary, the parties hereto agree that the Administrative Agent shall be an
express direct third party beneficiary of all of the agreements, undertakings
and obligations of the Assignors contained in this Agreement, and acknowledge
the security interest held by the Administrative Agent in and to the Receivables
that are the subject of the Transfers herein. The Assignors hereby authorize the
Administrative Agent to file any Uniform Commercial Code financing statements
(including “all assets” financing statements) required by the Administrative
Agent to perfect (i) the Transfer of Receivables hereunder (including prior
Transfers to any Receivables Assignor) and (ii) (for back-up security interest
purposes only) the security interest created in Section 1(iii) hereof.
Section 11. Governing Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of New York.
Section 12. Amendment. None of the terms or provisions of this Agreement may be
waived, altered, modified, limited or amended except by an agreement executed by
the Assignors and CFin Holdings.
 

      1  
Note: Unnecessary — protected by fraud/theft statutes

 

6



--------------------------------------------------------------------------------



 



Section 13. Rights Supplement. The rights granted to CFin Holdings herein will
be supplementary and in addition to those granted in any other agreements with
respect to the Credit Enhanced Funds.
Section 14. Notices. All notices and communications provided for hereunder will
be in writing and sent (a) by facsimile if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(changes prepaid), (b) by registered or certified mail with return receipt
requested (postage prepaid) or (c) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

         
 
  If to CFin Holdings:   Centerline Capital Group Inc.
 
      625 Madison Avenue
 
      New York, NY 10022
 
      Attention: Andrew J. Weil
 
       
 
  with copies to:   Natixis Financial Products Inc.
 
      9 West 57th Street, 35th Floor
 
      New York, NY 10019
 
      Attention: Kevin Alexander
 
       
 
      and
 
       
 
      Natixis Capital Markets
 
      9 West 57th Street, 35th Floor
 
      New York, NY 10019
 
      Attention: General Counsel
 
       
 
  If to the Assignor:   Centerline Capital Group Inc.
 
      625 Madison Avenue
 
      New York, NY 10022
 
      Attention: Andrew J. Weil
 
       
 
  with copies to:   Paul, Hastings, Janofsky & Walker LLP
 
      75 East 55th Street
 
      New York, NY 10022
 
      Attention: Alan S. Cohen, Esq.

Section 15. Counterparts. This Agreement may be executed in any number of
counterparts, and all such counterparts executed and delivered, each as an
original, will constitute but one and the same executed and delivered document.

 

7



--------------------------------------------------------------------------------



 



Section 16. Definitions. All capitalized terms used, but not defined herein,
shall have the meaning ascribed to them in the Master Agreement.
[Remainder of page intentionally left blank]

 

8



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption Agreement by their duly authorized representatives as of the day and
year first above written.

            CENTERLINE HOLDING COMPANY
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer:        Chief
Executive Officer and President        CENTERLINE CAPITAL GROUP INC.
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chief
Executive Officer        CENTERLINE AFFORDABLE HOUSING ADVISORS LLC
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chief
Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



            CENTERLINE GUARANTEED MANAGER LLC
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chief
Executive Officer        CENTERLINE FINANCIAL HOLDINGS LLC
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chairman     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



            EACH OF THE FUND GENERAL
PARTNERS LISTED ON SCHEDULE A
      By:   Centerline Guaranteed Manager, its manager    

            By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer   

            EACH OF THE SPECIAL LIMITED PARTNERS
LISTED ON SCHEDULE B (EXCEPT FOR RCC
CREDIT ENHANCED SLP LP- SERIES A)
      By:   Centerline Guaranteed Manager, its manager    

            By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chief
Executive Officer   

            RCC CREDIT ENHANCED SLP LP — SERIES A
      By:   RCC Credit Enhanced Asset Managers LLC- Series A, its general
partner    

            By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Chief
Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



           
RCC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES A, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        RCC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES B, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        RCC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES C, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        RCC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES D, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CHARTERMAC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES E, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CHARTERMAC CREDIT ENHANCED ASSET MANAGERS
LLC-SERIES F, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



           
CHARTERMAC CREDIT ENHANCED ASSET MANAGERS LLC-SERIES G, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CENTERLINE CREDIT ENHANCED ASSET
MANAGERS LLC-SERIES H, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CHARTERMAC CREDIT ENHANCED ASSET
MANAGERS LLC-SERIES I, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CHARTERMAC CREDIT ENHANCED ASSET
MANAGERS LLC-SERIES J, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CENTERLINE CREDIT ENHANCED ASSET
MANAGERS LLC-SERIES K, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President        CENTERLINE CREDIT ENHANCED ASSET
MANAGERS LLC-SERIES L, NUMBER 1
      By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer         Chief
Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series A
By: RCC Credit Enhanced Asset Managers LLC — Series A, its general partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series B
By: RCC Credit Enhanced Asset Managers LLC — Series B, its general partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series C
By: RCC Credit Enhanced Asset Managers LLC — Series C, its general partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series D
By: RCC Credit Enhanced Asset Managers LLC — Series D, its general partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series E
By: CharterMac Credit Enhanced Asset Managers LLC — Series E, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series F
By: CharterMac Credit Enhanced Asset Managers LLC — Series F, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series G
By: CharterMac Credit Enhanced Asset Managers LLC — Series G, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series H
By: Centerline Credit Enhanced Asset Managers LLC — Series H, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series I
By: CharterMac Credit Enhanced Asset Managers LLC — Series I, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series J
By: CharterMac Credit Enhanced Asset Managers LLC — Series J, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Credit Enhanced Partners LP- Series K
By: Centerline Credit Enhanced Asset Managers LLC — Series K, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        
Chief Executive Officer and President     

Centerline Credit Enhanced Partners LP- Series L
By: Centerline Credit Enhanced Asset Managers LLC — Series L, its general
partner

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
Centerline Guaranteed Manager LLC, as manager of
2665 Favor Road LLC
3629 Montreal Creek Circle LLC
2038 Bent Creek Way LLC
5420 Riverdale Road LLC
10401 Brockington Road LLC
CCL East Riverside Road LLC
CCL Airport Road LLC
CCL West St. Andrews Drive LLC
CCL Southeast Moreland School Road LLC
I-70 South Service Road LLC

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
RCC Guaranteed SLP III, LP-Series A
By: RCC Guaranteed Asset Managers III LLC — Series A, its general partner
By: Centerline Guaranteed Manager LLC, its manager

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer     

Centerline Texas GP Holdings LLC
By: Centerline GP Holdings LLC, its managing member

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Member     

Centerline HA LLC

            By:   Centerline Affordable Housing Advisors LLC,         its
managing member   

                  By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer       
Chief Executive Officer and President     

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



The foregoing Assignment and Assumption Agreement
is hereby confirmed and acknowledged.
8600 Winkler Road LLC

                  By:   Centerline Texas GP Holdings LLC,
its sole member    

            By:   Centerline GP Holdings LLC, its managing member    

            By:   /s/ Marc D. Schnitzer         Marc D. Schnitzer        Member 
   

Signature Page to Receivables Assignment and Assumption Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A

                      Credit Enhanced Fund General   Credit Enhanced Partnership
General Credit Enhanced Fund   Credit Enhanced Partnership   Partner   Partner
Centerline Credit Enhanced Partners LP-Series A
  Centerline Credit Enhanced Partnership LP-Series A, Number 1   RCC Credit
Enhanced Asset Managers LLC-Series A   RCC Credit Enhanced Asset Managers
LLC-Series A, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series B
  Centerline Credit Enhanced Partnership LP-Series B, Number 1   RCC Credit
Enhanced Asset Managers LLC-Series B   RCC Credit Enhanced Asset Managers
LLC-Series B, Number 1
 
           
Centerline Credit
  Centerline Credit Enhanced   RCC Credit Enhanced   RCC Credit Enhanced
Enhanced Partners LP-Series C
  Partnership LP-Series C, Number 1   Asset Managers LLC-Series C   Asset
Managers LLC-Series C, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series D
  Centerline Credit Enhanced Partnership LP-Series D, Number 1   RCC Credit
Enhanced Asset Managers LLC-Series D   RCC Credit Enhanced Asset Managers
LLC-Series D, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series E
  Centerline Credit Enhanced Partnership LP-Series E, Number 1   CharterMac
Credit
Enhanced Asset
Managers LLC-Series
E   CharterMac Credit
Enhanced Asset
Managers LLC-Series
E, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series F
  Centerline Credit Enhanced Partnership LP-Series F, Number 1   CharterMac
Credit
Enhanced Asset
Managers LLC-Series
F   CharterMac Credit
Enhanced Asset
Managers LLC-Series
F, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series G
  Centerline Credit Enhanced Partnership LP-Series G, Number 1   CharterMac
Credit
Enhanced Asset
Managers LLC-Series
G   CharterMac Credit
Enhanced Asset
Managers LLC-Series
G, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series H
  Centerline Credit Enhanced Partnership LP-Series H, Number 1   Centerline
Credit
Enhanced Asset
Managers LLC-Series
H   Centerline Credit
Enhanced Asset
Managers LLC-Series
H, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series I
  Centerline Credit Enhanced Partnership LP-Series I, Number 1   CharterMac
Credit
Enhanced Asset
Managers LLC-Series
I   CharterMac Credit
Enhanced Asset
Managers LLC-Series
I, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series J
  Centerline Credit Enhanced Partnership LP-Series J, Number 1   CharterMac
Credit
Enhanced Asset
Managers LLC-Series
J   CharterMac Credit
Enhanced Asset
Managers LLC-Series
J, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series K
  Centerline Credit Enhanced Partnership LP-Series K, Number 1   Centerline
Credit
Enhanced Asset
Managers LLC-Series
K   Centerline Credit
Enhanced Asset
Managers LLC-Series
K, Number 1
 
           
Centerline Credit Enhanced Partners LP-Series L
  Centerline Credit Enhanced Partnership LP-Series L, Number 1   Centerline
Credit
Enhanced Asset
Managers LLC-Series
L   Centerline Credit
Enhanced Asset
Managers LLC-Series
L, Number 1

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
Special Limited Partners
RCC Credit Enhanced SLP LP — Series A
RCC Credit Enhanced SLP LLC — Series B
RCC Credit Enhanced SLP LLC — Series C
RCC Credit Enhanced SLP LLC — Series D
CharterMac Credit Enhanced SLP LLC — Series E
CharterMac Credit Enhanced SLP LLC — Series F
CharterMac Credit Enhanced SLP LLC — Series G
Centerline Credit Enhanced SLP LLC — Series H
CharterMac Credit Enhanced SLP LLC — Series I
CharterMac Credit Enhanced SLP LLC — Series J
Centerline Credit Enhanced SLP LLC — Series K
Centerline Credit Enhanced SLP LLC — Series L

 

 